Citation Nr: 1034568	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-17 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a claimed spinal injury, to 
include the neck and upper back and a low back disorder.  



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955 
and from August 1955 to August 1968.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the RO.  

The claim was previously before the Board in January 2009 and 
remanded for further development and adjudication.  The issue on 
appeal has been recharacterized as it appears on the cover page 
of the instant decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disorder is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


FINDING OF FACT

The currently demonstrated cervical spine degenerative changes 
and the residuals of a compression fracture at T7 with 
degenerative disc disease are shown as likely as not to be due to 
an injury sustained during the Veteran's extensive period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by cervical spine degenerative changes and 
the residuals of a compression fracture of T7 with degenerative 
disc disease is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A.§§ 1101, 1110, 5107 
(West 2002); 38 C.F.R.§§ 3.102, 3.303 (2009).



REASONS AND BASED FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to 
the Veteran, a full discussion of VCAA is not required at this 
time.  

A careful review of the service treatment records shows that the 
Veteran sustained injuries in an automobile accident in 1967 
while serving on active duty.  The Veteran credibly reports 
suffering serious neck and upper back injuries that were 
identified as being due to a pinched nerve.  He reports 
undergoing treatment with traction at that time.  

The Veteran was afforded a VA examination in April 2010 when X-
ray studies showed findings of wedging of T8 compatible with a 
compression fracture of indeterminate age.  The examiner also 
diagnosed cervical spine muscle spasm and lumbar radiculopathy 
associated with L4-5 spondylolisthesis.   

The examiner opined that the cervical spine muscle spasm appeared 
to be an extension of the same condition that was present during 
service in October 1968.  Given this opinion, the Board finds 
that the thoracic spine manifestations as likely as not represent 
residuals of the same injury and resulting disease process.  

Accordingly, on this record, the Board finds the evidence to  be 
in relative equipoise in showing that the cervical and thoracic 
spine conditions as likely as not are due to the injuries 
incurred in service.     

In resolving all reasonable doubt in the Veteran's favor, service 
connection is warranted.  



ORDER

Service connection for cervical spine degenerative changes and 
the residuals of a compression fracture of T7 with degenerative 
changes is granted.  


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 C.F.R. 
§ 3.159.  

The Veteran asserts that he sustained a spinal injury during 
service.  Specifically, he maintains that he injured his neck and 
back in a motor vehicle accident.  However, a review of the 
service treatment records shows that he also suffered low back 
injuries while on active duty.  

In a September 2005 statement, the Veteran indicated that the 
impact was so severe that he hit his head on the head rest so 
hard, it broke off.  He further indicated that his neck was 
severely swollen , but there initially appeared to be no serious 
injury.  He then asserts that six months later he began to have 
neurological problems and was placed in traction for two weeks to 
relieve a pinched nerve in the spine causing the problems. 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Hence, a remand is necessary to obtain an addendum VA medical 
opinion in connection with his low back condition.  38 U.S.C.A. 
§ 5103A(d).  The applicable law requires VA to deem an 
examination necessary to adjudicate a claim for service 
connection when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As noted, the service treatment records show that the Veteran was 
in an automobile accident in January 1967.  There were no 
findings with respect to the neck or back.  There were prior 
complaints of back pain in August 1957 and findings of acute back 
sprain in June 1965.

Post-service, the Veteran has been diagnosed with degenerative 
changes of the thoracic spine.  Notably, the x-ray studies in 
2002, 2005 and 2010 show moderate degenerative disc disease 
throughout the thoracic spine and an old compression fracture of 
T7-8, of an indeterminate age.  

Most recently, the Veteran was afforded a VA examination in April 
2010.  X-rays continued to show wedging of T8 compatible with a 
compression fracture of indeterminate age.  The examiner 
diagnosed the Veteran with cervical spine muscle spasm and lumbar 
radiculopathy associated with L4-5 spondylolisthesis.   

The examiner opined that there was no anatomic explanation that 
represented a plausible connection between a cervical spine 
injury and legs symptoms associated with lumbar degenerative 
joint disease; however, no opinion was provided as to whether his  
low back disability was due to another documented  injury 
sustained during service.   

Any ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides the 
Veteran with notice that meets all due process requirements, 
including those addressed by recent cases from the Court.  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should obtain any outstanding VA 
treatment records not on file pertaining to 
treatment of the Veteran for any low back 
condition.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.

3.  Once the development above has been 
completed, the Veteran's claims file should 
be provided to the examiner who rendered 
the April 2010 VA medical opinion, if 
available.  The examiner should review the 
relevant evidence in the claims file in 
conjunction with the examination, to 
include the service and post-service 
treatment records and diagnostic studies.  

The examiner should render an addendum 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current low back 
disability is due to another injury 
sustained while the Veteran was on active 
duty.  

The examiner must provide complete 
rationale for all conclusions reached.  If 
the examiner is not available, the opinion 
should be rendered by a similarly qualified 
physician.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claim of 
service connection for a low back condition 
in light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded an appropriate opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals





 Department of Veterans Affairs


